Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-18 of S. Liu et al., US 17/129,339 (Dec. 21, 2020) are pending and under examination.  Claims 1-17 are rejected.  Claim 18 is objectionable.  

Claim Objections

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Nonstatutory Double Patenting Rejection over S. Liu et al., US 11,110,444 (2021)

Instant claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the respective conflicting claims of S. Liu et al., US 11,110,444 (2021) (“the ‘444 patent”).  

Instant claims 1-5 are not patentably distinct from conflicting claim 6 of the ‘444 patent because conflicting claim 6 recites the following catalyst:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

which falls within the scope instant claims 1-5 and therefore anticipates these claims.  

Instant claim 6 is clearly anticipated by conflicting claim 7 because the chiral catalyst of conflicting claim 7 (as depicted in conflicting claim 4 and further comprising a “substrate”) falls within the scope of instant claim 6. 

3 group of the chiral catalyst”) falls within the scope of instant claim 7. 

Instant claims 8-13, 16 and 17 are obvious over conflicting claims 12 and 6 for the following reasons.  Conflicting claim 12 recites:

12. The heterogeneous chiral catalyst as claimed in claim 8, wherein the hydroxyl group of the substrate is connected to the Si(OEt)3 group of the chiral catalyst .

Conflicting claim 6 recites the following heterogeneous catalyst falling within the scope of instant claim 12.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


One of ordinary skill in the art would be motivated with a reasonable likelihood of success to modify the catalyst of conflicting claim 6 according to conflicting claim 12 (“wherein the hydroxyl group of the substrate is connected to the Si(OEt)3 group of the chiral catalyst”) 

Instant claim 14 is clearly obvious as above in further view of conflicting 10 as conflicting claim 10 clearly teaches the instant claim 14 limitation of “specific surface area which is in a range from 10 m2/g to 1,000 m2/g”.  

Instant claim 15 is clearly obvious as above in further view of conflicting 11 as conflicting claim 11 clearly teaches the instant claim 15 limitation of “a pore size which is in a range from 2nm to 50nm”.  

Instant claim 18 is not subject to the instant double patenting rejection.  Instant claim 18 recites that “wherein the substrate has an average particle size which is in a range from 5 μm to 500 μm”.  Particle size is known the affect catalytic properties in heterogeneous chiral catalysis.  See e.g., I. Schrader et al., 51 Chem. Commun., 16221-16224 (2015).  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  However, in order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail.  § 2144.05(II)(B).  In the instant case, the secondary art of record does not provide sufficient motivation to optimize the substrate particle size of the catalysts disclosed in the conflicting claims to within the claimed range of “from 5 μm to 500 μm”.  


Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Subject Matter Free of the Art of Record

The instant claims are subject to the above double patenting rejection.  These claims are considered free of additional prior art and considered to meet the requirements of § 112.  

The instant claims are directed to chiral catalysts of formula (I) (claim 1) and formula (II) (claim 4), which comprises three (EtO)3(alkyl)(HNCO-O-) linkages.  Fang teaches that the disclosed catalysts can be connected to a substrate (e.g., SiO2) by way of the (EtO)3(alkyl)(HNCO-O-) linkages thereby providing a heterogeneous asymmetric catalyst.  The closest prior art of record is T. Fang et al., 10 Synlett, 1559-1563 (2006) (“Fang”).  Fang discloses asymmetric borane reduction of prochiral ketones with a series of chiral C3-symmetric tripodal tris([Symbol font/0x62]-hydroxyamide) ligands.  Fang at Abstract.  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Fang discloses that 1h was found to be an efficient catalyst in asymmetric borane reduction of prochiral ketones and excellent enantioselectivities were obtained with both electron deficient and electron-rich prochiral ketones (up to 97% ee).  Fang at Abstract; Fang at page 1560 (see data Table 1). 

Fang compound 1h comprises the core structure of the catalyst of instant claim 4 but lacks the instantly claimed three silyl tethering linkages.  Tethering of proline catalysts to silica substrates is disclosed by S. Bae et al., Chemical Communications, 31-32 (2000) (“Bae”).  Bae discloses tethering of simple proline compound 3 to silica by reaction of compound 3 with a chloro substituted silica substrate.  See Bae at page 31, Scheme 1 (conversion of 7a-c to 8a-c).  Bae however does not teach or suggest the instantly claimed catalysts.  Applicant’s claims are not obvious pursuant to 35 U.S.C. § 103 because Bae three (EtO)3(alkyl)(HNCO-O-) linkages so as to provide a modified compound 1h that can tether to a substrate. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  Such motivation is lacking because the cited references do not provide sufficient guidance respecting the placement and number of (EtO)3(alkyl)(HNCO-O-) linkages on Fang compound 1h.  

As a side note, S. Liu et al., US 2021/0197182 (2021) published on July 1, 2021, is not prior art to the instant claims.  In this regard, no analysis has been conducted respecting the effective filing date of the instant claims because even if one or more instant claims is not entitled to the effective filing date of US 16/730,345, then US 2021/0197182 is still not prior art to the instant claims (no § 1.130(a) affidavit is required) because it names an identical inventive entity to the instant application.  MPEP § 717.01(III).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622